Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 8, 11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2011/0130916 A1) in view of Murata (US 2014/0212139 A1).
Claim 1 (similarly Claim 15). Mayer shows a system (fig. 2), comprising a computer (figs. 2 and 5: server 30) including  	a processor (fig. 5: data processing module 34) and  	a memory (fig. 5: data storage module 35), the memory storing instructions executable by the processor to:  	receive, from each of a plurality of vehicles, a request to exchange data, each request including metadata about the request ([0180]: the event window defines the geographical request as those vehicle location data occurring within a predetermined time before and after the vehicle location point request, and/or as all those vehicle location data occurring within a predetermined distance before and after the vehicle location point request);  	sort the vehicles into a plurality of priority sets determined from the metadata ([0058]: fleet vehicles 2, 3 are all in wireless communication with the central monitoring station 30, however “selected” vehicle 3 is in a higher priority of communication than “non-selected” vehicles 2; [0080]: process received messages by accessing the data contained within the messages for further analysis such as comparison to predetermined thresholds or prioritize transmission);  	determine a first set of data transfer lines available for vehicles in a first one of the priority sets ([0127]: the HEVs will establish a communication link with the monitoring station wherein the wireless communication link may include a wireless communication link such as a cellular communications link… the at least one selected vehicle will receive a first subset (“M1”) of the real time hybrid drive system messages that are communicated over the vehicle communication bus);  	select a first optimal data transfer line from the first set of data transfer lines for a first one of the vehicles in the first priority set ([0111]: feedback may be provided to a backend office in the form of a priority message wherein this message may be sent via the RDU or through an independent communication); and “selected” vehicle 3 is in a higher priority of communication than "non-selected" vehicles 2; [0080]: process received messages by accessing the data contained within the messages for further analysis such as comparison to predetermined thresholds or prioritize transmission – a prioritized vehicle will have an optimal data transfer “line” linked to the prioritized vehicle). Mayer does not expressly show wherein the “determining” step above is: 	from a plurality of data transfer lines, each provided from one of a plurality of terminals, wherein each terminal includes a processor, a memory, and a connection to at least one of the data transfer lines.Murata shows the structure of a plurality of data transfer lines (fig. 8: lines 4A and 4B), each provided from one of a plurality of terminals (fig. 8: ONUs 3; [0120] and [0216]: parameters for defining priority class, minimum guaranteed bandwidth, and maximum allowed bandwidth which are set for the ONU…  the process of sorting communication data for the channels A and B (route selection) in the case of switching the operating mode of the station side device 2 may be performed by the external switch 14C, and time-division multiplexing for upstream data for both of the channels A and B which requires in the case of multiple-line control may be performed by the internal switches 14R provided in the access control units 12A and 12B), wherein each terminal includes a processor, a memory, and a connection to at least one of the data transfer lines (fig. 8: ONUs 3 connect to data transfer lines 4A and 4B via connections 7; [0010] and [0103]: ONUs must have processors and memories in them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the structure as taught by Murata in the system of Mayer to achieve data being able to be updated without stopping data transfer on both ends (Murata, [0068]) and to facilitate sorting priorities. 

Claim 2 (similarly claim 16). Mayer shows the system of claim 1, wherein the instructions further include instructions to: 	select the first optimal data transfer line based at least in part on determining that a condition is met for a terminal that includes the first optimal data transfer line ([0080]: a processor may process received messages by accessing the data contained within the messages for further analysis such as comparison to predetermined thresholds or prioritize transmission).  

Claim 4 (similarly claim 18). Mayer shows the system of claim 1, wherein the instructions further include instructions to, 	upon determining that a terminal condition is not met:  	modify the first set of data transfer lines by removing the optimal data transfer line from the first set of data transfer lines ([0131]: when no further messages M1 or M2 are received from a listed vehicle after expiry of the predetermined time period, the RDS processor module or the RDS client may determine that the vehicle is no longer active and removes it from the list); and then  	re-select the first optimal data transfer line from the first set of data transfer lines ([0135]: the currently active vehicle list is updated to add any newly active vehicles which have just started sending status messages M2, or to remove any vehicles which have stopped sending  – adding active vehicles is “re-selecting” the active vehicle as transfer line).  

Claim 6. Mayer shows the system of claim 1, wherein the instructions further include instructions to  	select the first optimal data transfer line based at least in part on determining data exchange times for each of the data transfer lines in the first set of data transfer lines for the first one of the vehicles ([0071]).  

Claim 7. Mayer shows the system of claim 1, wherein the instructions further include instructions to  	select the first optimal data transfer line based at least in part on determining overall service times for data transfers for each of the data transfer lines in the first set of data transfer lines for the first one of the vehicles ([0099]).  

Claim 8. Mayer shows the system of claim 1, wherein the instructions further include instructions to  	select the first optimal data transfer line based at least in part on determining estimated time for the first one of the vehicles to move from a current location to respective locations for each of the data transfer lines in the first set of data transfer lines ([0165]).  

Claim 20. Mayer shows the method of claim 15, further comprising  	selecting the first optimal data transfer line based at least in part on one or more of:  	(a) determining data exchange times for each of the data transfer lines in the first set of data transfer lines for the first one of the vehicles ([0071]);  	(b) determining overall service times for data transfers for each of the data transfer lines in the first set of data transfer lines for the first one of the vehicles ([0099]); or  	(c) determining estimated time for the first one of the vehicles to move from a current location to respective locations for each of the data transfer lines in the first set of data transfer lines ([0165]).

Claim 11. Mayer shows the system of claim 1, wherein  	the metadata includes a priority level ([0111]: feedback may be provided to a backend office in the form of a priority message).  

Claim 13. Mayer shows the system of claim 1, wherein  	the first optimal data transfer line is one of a wired and a wireless connection (figs. 1 and 2: wired and wireless links).  

---------- ---------- ----------

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Murata, applied to claim 1, and in further view of Gade et al (US 2007/0002736 A1).
Claim 10. Mayer-Murata shows the system of claim 1; Mayer-Murata does not expressly describe wherein the instructions further include instructions to  	adjust a bandwidth threshold for determining the first set of data transfer lines available for vehicles in the first one of the priority sets. Gade teaches feature of adjusting a bandwidth threshold for determining the first set of data transfer lines available [for vehicles] in a first one of the priority sets ([0027]: adjust priority-value assignment rules, i.e. to adjust which priority values are assigned to which types of alerts; to adjust relationships between threshold levels and available network resources, such as bandwidth, e.g. to affect how threshold levels are scaled according to network resources; to adjust or set rules specifying whether messages are sent or grouped by the message prioritizer and specifying how they are grouped).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bandwidth threshold adjustment feature as taught by Gade in the vehicle system of Mayer-Murata to facilitate reducing network congestion. 
---------- ---------- ----------

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Murata, applied to claim 1, and in further view of Hsu et al (US 2004/0010473 A1).
Claim 12. Mayer-Murata shows the system of claim 1; Mayer-Murata does not expressly describe wherein the metadata for each vehicle includes one or more of  	(a) a last time that the vehicle exchanged data or a time for a next scheduled exchange,  	(b) a time that specifies a number of minutes until the vehicle is next scheduled for service, or  	(c) an amount of available data storage in a vehicle computer memory.Hsu teaches one of metadata to include an amount of available data storage in a [vehicle] computer memory ([0098]: application reads… current remaining space left in the buffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data storage indication as taught by Hsu as one of the metadata features of Mayer-Murata to prevent overload.
---------- ---------- ----------

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Murata, applied to claim 1, and in further view of Carnelli et al (US 2018/0098227 A1).

Claim 14. Mayer-Murata shows the system of claim 1; Mayer-Murata does not expressly describe the system further comprising  	the first one of the vehicles, wherein the first one of the vehicles includes a first vehicle computer that is programmed to  	actuate the first vehicle to move to a location to exchange data via the optimal data transfer line.Carnelli teaches feature of actuating a [first] vehicle to move to a location to exchange data via an optimal data transfer line (fig. 3 and [0105]: the MMWVNIS has vehicles moving and changing location even without passengers in order to provide optimal network coverage and meet quality of service requirements to clients in range, for example, shown by vehicles in states 7, 9 and 11).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vehicle actuating feature as taught by Carnelli to the first vehicle of Mayer-Murata to facilitate providing fast, reliable network access to the vehicle with low latency and huge scalability.
---------- ---------- ----------
Allowable Subject Matter
Claims 3, 5, 9, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – please refer to Murata.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Zhang et al, US 2019/0317508 A1: a computer-implemented method in a vehicle for generating a path to drive an autonomous driving vehicle, the method comprising: generating a plurality of paths as path candidates for an autonomous driving vehicle (ADV) to navigate through a lane in view of an obstacle, each path having a plurality of points, wherein each point is associated with a plurality of attributes corresponding to a plurality of categories, each category being associated with a different priority; for each of the plurality of paths, examining each of the points of the path in view of the obstacle and a lane configuration of the lane to determine whether the point of the path satisfies each of the predetermined categories, and assigning a cost value to each of the attributes of the point of the path based on whether the point of the path satisfies a corresponding category of each attribute; and traversing the attributes of the paths from higher priorities to lower priorities to compare and select a path with a least total cost based on the cost values of the attributes, including removing at least one path from consideration if there is a difference between cost values of attributes of multiple paths with an identical priority.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made Final. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        20th June 2021